      Case 2:18-cv-02483-JAK-E Document 80 Filed 06/02/20 Page 1 of 1 Page ID #:608


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
 Case No.         CV 18-2483-JAK(Ex)                                            Date      June 2, 2020
 Title            JONATHAN CARMEL v. MARK KARPELES




 Present: The Honorable          Charles F. Eick, United States Magistrate Judge
                Stacey Pierson                                None                                None
                Deputy Clerk                        Court Reporter / Recorder                   Tape No.
           Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                            None                                                   None
 Proceedings:                (IN CHAMBERS)


        The Court has read and considered Plaintiff’s “Motion to Compel” (“the Motion”), filed May 11,
2020. Defendant Mark Karpeles (“Karpeles”) failed to file timely opposition to the Motion. See L.R. 7-
9; see also Minute Order, filed May 11, 2020. The June 12, 2020 hearing on the Motion is vacated. The
Court has taken the Motion under submission without oral argument.

        The Motion is granted. On or before June 9, 2020, Karpeles shall serve complete responses
without objection to the subject document requests and complete responses without objection to the
subject interrogatories. At the same time, Karpeles shall produce to Plaintiff all documents responsive
to the subject document requests.

       Failure timely to comply with this order may result in the imposition of drastic sanctions,
including, without limitation, the striking of Karpeles’ Answer and the entry of his default.




cc:      Judge Kronstadt
         All Counsel of Record                                                  Initials of Deputy Clerk      SP




CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                    Page 1 of 1
